UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 ITT Educational Services, Inc. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) 45068B109 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [ ]Rule 13d-1(c) [X]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 45068B109 SCHEDULE 13G Page 2 of 15 pages 1 NAMES OF REPORTING PERSONS Providence Equity Partners VI L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER 1,483,610 (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER 1,483,610 (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,483,610 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.6% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Page2of15 pages CUSIP No. 45068B109 SCHEDULE 13G Page 3 of 15 pages 1 NAMES OF REPORTING PERSONS Providence Equity GP VI L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,483,610 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.6% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Page3 of 15 pages CUSIP No. 45068B109 SCHEDULE 13G Page4 of 15 pages 1 NAMES OF REPORTING PERSONS Providence Equity Partners VI L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,483,610 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.6% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO Page4 of 15 pages CUSIP No. 45068B109 SCHEDULE 13G Page5 of 15 pages 1 NAMES OF REPORTING PERSONS Jonathan M. Nelson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,483,610 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.6% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Page5 of 15 pages CUSIP No. 45068B109 SCHEDULE 13G Page6 of 15 pages 1 NAMES OF REPORTING PERSONS Glenn M. Creamer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,483,610 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.6% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Page6 of 15 pages CUSIP No. 45068B109 SCHEDULE 13G Page7 of 15 pages 1 NAMES OF REPORTING PERSONS Paul J. Salem 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,483,610 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.6% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Page7 of 15 pages Item 1(a).Name of Issuer: ITT EDUCATIONAL SERVICES, INC. Item 1(b).Address of Issuer's Principal Executive Offices: 13000 North Meridian Street Carmel, Indiana 46032-1404 Item 2(a)Name of Persons Filing: Providence Equity Partners VI L.P. Providence Equity GP VI L.P. Providence Equity Partners VI L.L.C. Jonathan M. Nelson Glenn M. Creamer Paul J. Salem The above-listed persons are referred to herein collectively as the “Reporting Persons.” Item 2(b) Address of Principal Business Office or, if None, Residence: c/o Providence Equity Partners L.L.C. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island02903 Item 2(c)Citizenship: Providence Equity Partners VI L.P. – Delaware Providence Equity GP VI L.P. – Delaware Providence Equity Partners VI L.L.C. – Delaware Jonathan M. Nelson – United States Glenn M. Creamer – United States Paul J. Salem – United States Item 2(d)Title of Class of Securities: Common Stock, par value $0.01 Item 2(e)CUSIP Number: 45068B109 Page 8 of 15 pages Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not applicable Item 4.Ownership (a)Amount beneficially owned: Based on the relationships between the Reporting Persons, as described below, as of December 31, 2011, the Reporting Persons are collectively the beneficial owners of 1,483,610 shares of Common Stock, representing approximately 5.6% of the Issuer’s outstanding Common Stock (based on 26,663,022 shares outstanding as of September 30, 2011, as disclosed on the Issuer’s Form 10-Q filed October 21, 2011). Providence Equity Partners VI L.P. (“PEP VI”) is the record holder of 1,483,610 shares of the identified class of securities. Providence Equity GP VI L.P. (“PEP GP VI”) is the sole general partner of PEP VI and may be deemed to share beneficial ownership of shares owned by PEP VI.PEP GP VI disclaims this beneficial ownership, except to the extent of its pecuniary interest therein. Providence Equity Partners VI L.L.C. (“PEP VI LLC”) is the sole general partner of PEP GP VI and may be deemed to share beneficial ownership of shares owned by PEP GP VI.PEP VI LLC disclaims this beneficial ownership, except to the extent of its pecuniary interest therein. Messrs. Nelson, Creamer and Salem each are members of PEP VI LLC and partners of PEP VI GP and may be deemed to share beneficial ownership of shares owned by PEP VI LLC, PEP VI GP and PEP VI.Each of Messrs. Nelson, Creamer and Salem disclaims this beneficial ownership, except to the extent of its pecuniary interest therein. (b)Percent of class See the responses to Item 11 on the attached cover pages. (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: See the responses to Item 5 on the attached cover pages. (ii)Shared power to vote or to direct the vote: See the responses to Item 6 on the attached cover pages. (iii) Sole power to dispose or to direct the disposition of: See the responses to Item 7 on the attached cover pages. (iv)Shared power to dispose or to direct the disposition of: See the responses to Item 8 on the attached cover pages. Page 9 of 15 pages Item 5.Ownership of Five Percent or Less of a Class Not applicable Item 6.Ownership of More than Five Percent on Behalf of Another Person The responses of the Reporting Persons to Items 2(a) and 4(a) are incorporated herein by reference.Under certain circumstances, partners, members or managed accounts of a Reporting Person, as the case may be, could have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, shares of Common Stock owned by such Reporting Person. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable Item 8. Identification and Classification of Members of the Group See Item 4. Item 9.Notice of Dissolution of Group Not applicable Item 10.Certifications Not applicable Page 10 of 15 pages SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Date:February 13, 2012 PROVIDENCE EQUITY PARTNERS VI L.P. By: Providence Equity Partners GP VI L.P., its sole general partner By: Providence Equity Partners VI, L.L.C., its sole general partner By: /s/Robert S. Hull Name: Robert S. Hull Title: Chief Financial Officer PROVIDENCE EQUITY GP VI L.P. By: Providence Equity Partners V, L.L.C., its general partner By: /s/Robert S. Hull Name: Robert S. Hull Title: Chief Financial Officer PROVIDENCE EQUITY PARTNERS VI L.L.C. By: /s/Robert S. Hull Name: Robert S. Hull Title: Chief Financial Officer Page 11 of 15 pages By: /s/Jonathan M. Nelson Name: Jonathan M. Nelson By: /s/Glenn M. Creamer Name: Glenn M. Creamer By: /s/Paul J. Salem Name: Paul J. Salem Page 12 of 15 pages INDEX TO EXHIBITS Exhibit No. Exhibit Joint Filing Agreement Page 13 of 15 pages
